Case 3:18-cv-00125-RGJ-CHL Document 26 Filed 12/23/20 Page 1 of 2 PageID #: 176




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                  LOUISVILLE DIVISION
                            CIVIL ACTION NO. 3:18-CV-125-RGJ

 ROY C. NEAL                                                                       PETITIONER

 V.
                             MOTION FOR EXTENSION OF TIME

 LEILA A. VANHOOSE et al                                                        RESPONDENTS

                        *   *   *   *   *   *   *   *   *   *   *   *   *   *

        Come the Respondents, Leila Vanhoose, Larry Brock, Michael Bolcas, George Carson,

 Melissa Chandler, Caroline Mudd, Neeka Parks, Robert Powers, and Amanda Spears, by counsel,

 and moves the Court for an extension of time, up to and including January 23, 2021, to file a

 response to Petitioner’s motion for summary judgment. In support of their motion, Respondents

 state that counsel for Attorney General Daniel Cameron, Jenny L. Sanders, entered an appearance

 in this action on December 10, 2020 [DN 24]. Counsel requests additional time to confer with Mr.

 Cameron’s counsel regarding this case prior to filing a response to the motion for summary

 judgment.

        This request for additional time is not intended to harass Petitioner or delay these

 proceedings. Furthermore, Petitioner will not be prejudiced by granting Respondents the requested

 additional time.
Case 3:18-cv-00125-RGJ-CHL Document 26 Filed 12/23/20 Page 2 of 2 PageID #: 177




        WHEREFORE, Respondents request an extension of time, up to and including January 23,

 2021, to file a response to Petitioner’s motion for summary judgment.



                                                    Respectfully submitted,

                                                    /s/ Kristin Wehking                  ______
                                                    Kristin Wehking
                                                    Staff Attorney
                                                    Justice and Public Safety Cabinet
                                                    Office of Legal Services
                                                    125 Holmes Street
                                                    Frankfort, Kentucky 40601
                                                    Phone: (502) 564-8225
                                                    Kristinl.wehking@ky.gov
                                                    Counsel for Respondents Leila Vanhoose,
                                                    Larry Brock, Michael Bolcas, George
                                                    Carson, Melissa Chandler, Caroline Mudd,
                                                    Neeka Parks, Robert Powers, and Amanda
                                                    Spears



                                 CERTIFICATE OF SERVICE

        I hereby certify that on December 23, 2020, I electronically filed this document with the
 Court by using the CM/ECF system.


                                                    /s/ Kristin Wehking                  ______
                                                    Kristin Wehking
                                                    Counsel for Respondents Leila Vanhoose,
                                                    Larry Brock, Michael Bolcas, George
                                                    Carson, Melissa Chandler, Caroline Mudd,
                                                    Neeka Parks, Robert Powers, and Amanda
                                                    Spears
